DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
This is a first action on the merits for this application filed on 11/23/19
Claim Objections
Claims 9-18 are objected to because of the following informalities: the preambles of claims 9-18 do not include the word “capping” consistent with claims 1-8 preambles. It is respectfully requested that the preambles of claims 9-18 be amended to include the word “capping”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Korogi et al. (US 2010/0292673 A1).
Regarding claims 1 and 19, Korogi et al. discloses a capping disinfecting device [0002] and a method for disinfecting a medical implement, comprising:
a first portion (Fig.4:50C) comprising a bottom opening (unlabeled bottom and upper openings of 50C) and a first inner surface (unlabeled inner surface of 50C),
a second portion (Fig.4:108) comprising a medial opening (the unlabeled opening that surrounds 50C as shown in Fig.4 or 5), a second inner surface (unlabeled inner surface of 108), and a disinfecting member attached to the second inner surface (Fig.50A:305-4), and
a connector (Fig.4:107) coupling the first portion (Fig.4:50C) of the capping device and the second portion (Fig.4:108) thereof in a manner which permits movement of the second portion between
a closed position (cover member 108 is attached to 50C as shown in Fig.4 or 5) wherein the second portion of the capping device is in contact with the first portion thereof so as to form a hollow defined by the first inner surface and the second inner surface, 
an open position (cover member 108 is removed from 50C as shown in Fig.4 or 5) wherein the second portion is apart from the first portion,
wherein the capping device is configured for attachment to the medical implement [0082] through the bottom opening to bring an access portion of the medical implement in contact with the disinfecting member when the capping device is in the closed position;
providing a device comprising:
a first portion (Fig.4:50C) comprising a bottom opening (unlabeled bottom and upper openings of 50C) and a first inner surface (unlabeled inner surface of 50C),
a second portion (Fig.4:108) comprising a medial opening (the unlabeled opening that surrounds 50C as shown in Fig.4 or 5), a second inner surface (unlabeled inner surface of 108), and a disinfecting member attached to the second inner surface (Fig.50A:305-4), and
a connector (Fig.4:107) coupling the first portion (Fig.4:50C) of the capping device and the second portion (Fig.4:108) thereof in a manner which permits movement of the second portion between
a closed position (cover member 108 is attached to 50C as shown in Fig.4 or 5) wherein the second portion of the capping device is in contact with the first portion thereof so as to form a hollow defined by the first inner surface and the second inner surface of the second portion, 
an open position (cover member 108 is removed from 50C as shown in Fig.4 or 5) wherein the second portion is apart from the first portion,
attaching the device [0082] to an access portion of the medical implement through the bottom opening to bring the disinfecting member in contact with the access portion;
displacing [0127] the second portion from the closed position to the open position to expose the access portion of the medical implement; and
attaching [0099-0106] a source of fluid to the medical implement.
	Regarding claim 2, Korogi et al. discloses that the first portion (Fig.4:50C) comprises a base comprising the bottom opening (unlabeled bottom opening of 50C as shown in Fig.4) and a side angled to the base (Fig.22 and Fig.3), wherein the side comprises a medial opening (Fig.57:103-6).
Regarding claim 3, Korogi et al. discloses that the side is permanently attached (Fig.57:102-6) to the base at an angle of about 90°.  
Regarding claim 4, the side (Fig.22), in Korogi et al. is capable of being configured to extend above the access portion of the medical implement.
Regarding claim 5, the side (Fig.22) in Korogi et al. is permanently attached (Fig.57:102-6) to base, wherein the medial opening of the side is capable of being configured to face the medical implement.
Regarding claim 6, the medical opening (the unlabeled opening that surrounds 50C as shown in Fig.4 or 5) of the second portion in Korogi et al. is capable of being configured to face the medical implement.
Regarding claim 7, Korogi et al. discloses that the second portion (Fig.4:108) comprises a sealing member (inner surfaces of 108 as shown in Fig.4) separating the medial opening of the second portion into a top chamber and a bottom chamber.
Regarding claim 8, Korogi et al. discloses that the disinfecting member (Fig.50A:305-4) is disposed in the top chamber of the second portion of the capping device.
Regarding claim 9, Korogi et al. discloses that the sealing member (inner surfaces of 108 as shown in Fig.4) comprises an elevated central rim (unlabeled inner elevated grooves within 108 as shown in Fig.4).
Regarding claim 10, Korogi et al. discloses that the disinfecting member is disposed over an entire inner surface (Fig/50A:305-4) of the top chamber.
Regarding claim 11, Korogi et al. discloses that the top chamber further comprises a hollow disposed (Fig.54:113-5, 103-5 and 108-5) between the disinfecting member and the medial opening, wherein the shape of the hollow substantially matches the shape of a portion of the medical implement to be disinfected.
Regarding claim 12, Korogi et al. discloses that the second portion (Fig.4:108) further comprises a handle (Fig.9:124) disposed on an external surface thereof, and wherein the second portion separates from the first portion by application of a force to the handle.
Regarding claim 13, Korogi et al. discloses that the disinfecting member is impregnated [0152] with a disinfecting agent.
Regarding claim 14, Korogi et al. discloses that when the disinfecting member is in contact with the access portion (Fig.56) of the medical implement, the disinfecting member releases the disinfecting agent onto the portion to be disinfected [0152].
Regarding claim 15, Korogi et al. discloses that the medical implement is a needleless hub or an injection port (Fig.57A).
Regarding claim 16, Korogi et al. discloses that the access portion of the medical implement comprises a female luer (Fig.49:218-4 and 219-4) fitting and an injection membrane.
Regarding claim 17, Korogi et al. discloses that the access portion of the medical implement in the open position (Fig.49) is completely uncovered.
Regarding claim 18, Korogi et al. discloses that the access portion of the medical implement in the closed position (Fig.48) may be completely covered with a disinfecting member.
Regarding claim 20, Korogi et al. further discloses that injecting the fluid into the medical implement [0157-0158]; detaching the source of fluid from the medical implement [0117-0118]; and displacing the second portion from the open position to the closed position [0119-0123] to bring the disinfecting member back in contact with the portion to be disinfected. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798